PER CURIAM.
The defendant, pro se, appeals the denial of his motion to expedite the disposition of his pending violation of probation in Okeechobee County. The defendant is currently serving a nine-year sentence in federal prison and will be eligible for release at the end of 2015. The defendant seeks participation in a drug rehabilitation program but is ineligible while the state maintains a detainer on him for the pending probation violation. Because the defendant’s appeal is directed at a non-final, non-appealable order, we do not have jurisdiction. Fla. R.App. P. 9.140(b). Additionally, pursuant to Florida Rule of Appellate Procedure 9.040(c), we have considered whether the defendant could find any relief with any of the extraordinary writs and conclude that he cannot. See Saunders v. State, 837 So.2d 433, 433 (Fla. 2d DCA 2002) (“[W]e know of no mechanism by which [the defendant] can force the trial court to timely dispose of the violation of probation nor does the trial court’s failure to have done so deprive it of jurisdiction.”).

Appeal dismissed.

CIKLIN, LEVINE, JJ., and THORNTON, JOHN W., JR., Associate Judge, concur.